 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, LocalUnion No. 12; Operating Engineers Health andWelfare Trust; Operating Engineers Pension Trust;Operating Engineers Vacation-Holiday SavingsTrust; Operating Engineers Apprentice TrainingTrust; Southern California Operating EngineersBenefits Administration, Inc.; and Leo A. Majichand Maas & Feduska, Inc. Case 21 CB 6518November 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEIMBERS JENKINSANI) MURPHYUpon a charge filed on May 30, 1978, by Maas &Feduska, Inc., hereinafter referred to as the ChargingParty, the General Counsel of the National LaborRelations Board, by the Regional Director for Region21, issued a complaint on July I 1, 1978, against Inter-national Union of Operating Engineers, Local UnionNo. 12, hereinafter referred to as Respondent Union;and its agents, Operating Engineers Health and Wel-fare Trust, Operating Engineers Pension Trust, Oper-ating Engineers Vacation-Holiday Savings Trust, Op-erating Engineers Apprentice Training Trust, andSouthern California Operating Engineers BenefitsAdministration, Inc., hereinafter referred to as Re-spondent Trusts; and Leo A. Majich; hereinafter col-lectively referred to as Respondents. The complaintalleges that, since on or about May 30, 1978, Respon-dents have violated Section 8(b)(3) of the Act by en-gaging in a strike and other economic actions over anonmandatory subject of bargaining. Respondentsfiled answers to the complaint on July 13 and 18,1978, admitting in part, and denying in part, the alle-gations of the complaint, submitting affirmative de-fenses, and requesting that the complaint be dis-missed.On October 23, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 2,1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondents there-after filed a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On the basis of the entire record, the Board makesthe following:FINI)IN(S OF FA(TI[. JURISI)I('IONThe Charging Party, whose principal place of busi-ness is located at 14010 South Orange Avenue, Para-mount, California, is a corporation engaged in therental of heavy construction equipment, with opera-tors, to contractors in the building and constructionindustry in the southern California area. The Charg-ing Party annually purchases and receives goods,products, and material valued in excess of $50,000from suppliers located inside the State of Californiawhich, in turn, purchase and receive said goods, prod-ucts, and materials from suppliers located outside theState of California.We find, on the basis of the foregoing, that theCharging Party is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert juris-diction herein.11. HE IAB()R OR(;GANIZATION INVOILVI)International Union of Operating Engineers, LocalUnion No. 12, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRA(CTIC(ESA. The FactsOn March 8, 1978, the Board issued a Decision andOrder involving the same parties as in the instantcase.' The dispute in that case concerned payments tothe trust funds for benefit coverage for nonunit execu-tives, the Charging Party's owners, Maas and Fedu-ska. The Board held that Respondent Union did notrefuse to bargain in violation of Section 8(b)(3) of theAct by taking economic action to enforce its claimconcerning alleged delinquencies in the trust fundpayments. Thus, the Board found that the Union'sactions were related to a mandatory subject of bar-gaining; i.e., preserving the overall integrity of thetrust funds for the benefit of the employees by pro-tecting encroachment on the benefit funds by nonunitexecutives on a minimum hours, noncontract basis.On April 14, 1978, the Charging Party sought re-view of the Board's decision by the United StatesCourt of Appeals for the Ninth Circuit.Meanwhile, Respondents sought to require theCharging Party to make payments to the trust fundsof the delinquencies which were in breach of contract.' 234 NLRB 1256.246 NLRB No. 81510 OPERATING; ENGINEERS, LOCAL UNION NO. 12In addition, the complaint in the instant case alleges,and Respondents admit, that since May 30, 1978, Re-spondents have sought to require the Charging Partyto withdraw its petition for review of the Board's ear-lier Decision and Order. In furtherance of this latterdemand, Respondent Union also admits the com-plaint allegations that, since May 30, 1978, it has en-gaged in economic action, including strikes and with-holding of services of members of Respondent Union,at jobsites of the Charging Party.B. Contentions of the PartiesThe General Counsel contends that Respondentsviolated Section 8(b)(3) by striking and other eco-nomic action in furtherance of a demand that theCharging Party withdraw its petition for review of theBoard's decision reported at 234 NLRB 1256, supra,then pending in the United States Court of Appealsfor the Ninth Circuit. The General Counsel furthercontends that Respondents' answers, taken collec-tively, admit all of the relevant facts involved in theproceeding. In so contending, the General Counselclaims that lawsuits, or appeals of lawsuits, are non-mandatory subjects of bargaining, and that economiccoercion may not be used to force the Charging Partyto agree to a matter outside the scope of mandatorybargaining.The Charging Party took essentially the same posi-tion as the General Counsel. It further requests as anaward of damages the amount of money it lost as adirect result of Respondents' unlawful strike.Respondents contend that they may pressure theCharging Party to conform to the earlier Board Orderby requiring a full and final agreement on the dis-puted contributions to the Trusts. They further con-tend that the instant proceeding abridges the right tostrike under Section 13 of the Act. Finally, they con-tend that Section 8(b)(3) is being used improperly toaid Federal court review jurisdiction under Section10(f).C. Discussion and ConclusionsThe issue here is whether the Union, on its ownbehalf and on behalf of the Trusts, has violated Sec-tion 8(b)(3) of the Act by striking and taking othereconomic action to force the Charging Party to with-draw its petition for review of the Board's decisionreported at 234 NLRB 1256, supra, which until Au-gust 1, 1979, was pending before the United StatesCourt of Appeals for the Ninth Circuit.22 On August 1, 1979, the Court issued its decision in which it. inter alia,granted the Charging Party's petition for review, reversed the Board's findingof no violation, and remanded the matter on review to the Board to fashionan appropnate remedy for the violation of Sec. 8(bX3) found by the court. ItThere is no dispute as to the material facts here.3On March 8, 1978, the Board issued a final Order in aproceeding involving the parties to the instant pro-ceeding. On April 14, 1978, the Charging Party filedits petition for review. Respondents admit the com-plaint allegation that Respondent Union threatenedand directed its members to strike and withhold theirservices in support of the demand that the petition forreview be withdrawn.4Indeed, the nature of Respon-dents' demand is made perfectly clear by the follow-ing language in their brief:The Employer inquired of the Trust[s] regard-ing whether the Employer could avert the strikeby paying the amounts claimed by the Trustswhile reserving all rights to recover the amountspaid. The Trusts informed the Employer that theTrusts would consider the delinquency dispute asunresolved so long as the Employer continued todispute its obligations under the collective bar-gaining agreement, regardless of whether the dis-puted amounts were payable or paid. Local 12notified the Employer that the strike would bemaintained for so long as the Employer contin-ued to dispute its obligation to pay the amountsclaimed by the Trusts.It is well established that the decision to maintain alawsuit is not a mandatory subject of bargaining.5should be noted that the court's decision has played no part in our detcrmi-nation of the issue presented in the instant case.We agree with the General Counsel's contention that Respondent's an-swers, taken collectively, admit all of the relevant facts in this proceeding.The sole allegations denied relate to (1) the legal conclusion as to whetherRespondent's conduct in furtherance of their efforts to force Maas & Fedu-ska to withdraw its petition for review violated Sec. 8(b)(3} of the Act: and(2) the legal conclusions as to Respondent Trusts' status as agents of Respon-dent Union. Item (1) is dealt with in the body of this decision. As to item (2).we note that Respondent Union admits that McHale is an agent of Respon-dent Union. We further note that the Board adopted the Administrative LawJudge's finding in 234 NLRB 1256 that Respondent Trusts' were in factagents of Respondent Union. and that Respondents have presented no affir-mative evidence here that controverts or contradicts the agenct finding in234 NLRB 1256.'On August 2, 1978, the United States Distnct Court of the Central Dis-trict of California issued an injunction pursuant to Sec. 10(j) of the Act,enjoining and restraining Respondents from engaging in economic action infurtherance of their demand that the Charging Party withdraw its petitionfor review in the Ninth Circuit.Peerless Food Products. Inc.. 231 NLRB 530 (1977).A decision to maintain a lawsuit seeking review of the Board's decisionhere does not address itself to matters which relate to the working relation-ship. but rather concerns itself with the relationship between the Union, theTrusts, and the Employer. More precisely, it seeks to affect the procedure forlegal redress available to the Charging Part). We find such object unrelatedto any term or condition of employment of the Charging Party's employeesand hence a nonmandatory, rather than a mandatory, subject of bargaining.See also Local 964, United Brotherhood of Carpenters and Joiners of A merica,AFL-CIO (Contractors Suppliers Association of Rockland Couny. NerYork, Inc).), 181 NLRB 948. enfd. 447 F.2d 643 (2d Cir. 1971). and HaleTank Company. 214 NLRB 995 (1974).See also Royal Typewriter Co, etc.. 209 NLRB 1006 (1974), and StarManufacturing Co.. Division of Star Forge, Inc. 220 NLRB 582 (1975). thenChairman Murphy dissenting from the finding of an 8{a)(5) violation onother grounds, where the Board found that insistence on the withdrawal ofpending unfair labor practice charges as a precondition to bargaining is an(continue'd)511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimilarly, it is settled that it is unlawful to use eco-nomic coercion to force agreement to a nonmanda-tory subject. Finally, it is noted that Section 10(f) ofthe Act specifically provides that any person ag-grieved by a final order of the Board has a right topetition for review in the appropriate United StatesCourt of Appeals.6Applying these principles to theundisputed facts, it is clear not only that the ChargingParty was entitled to file its petition for review underSection 10(f), but also that Respondents' use of eco-nomic coercion to force withdrawal of the petitionviolated Section 8(b)(3).Respondents contend that the complaint deprivesthe Union of its right to good-faith bargaining in ac-cordance with the earlier Board decision. Thus, Re-spondents insist that they might pressure the Charg-ing Party to conform to the earlier Board Order byrequiring a full and final agreement on the disputedcontributions to the Trusts. As described above, it isclear that the Charging Party could not have avertedthe strike by making the trust fund payments becausethe Respondents were demanding that the ChargingParty also withdraw its petition for review. We arenot passing on any right that Respondents may haveto use economic pressure to obtain trust fund contri-butions. Such conduct was the subject of the earlierproceeding. Here, we are concerned solely with Re-spondent's use of economic coercion to force theCharging Party to withdraw its petition for review.Thus, this case not only presents an issue entirely dif-ferent from the earlier case, but also arises out of anentirely separate set of facts. These differences under-cut Respondent's efforts to have the earlier case dic-tate the results of this case.Similarly, we find no merit in Respondents' conten-tion that Section 8(bX3) is being used improperly toaid Federal court review jurisdiction under Section10(f). Respondents' reliance on the Supreme Court'sunlawful refusal to bargain. In addition, in North Central Illnois Laborers'Council, 212 NLRB 1 (1974), the Board held that a union's demand that anemployer relinquish a right to protest terms of agreement before the Con-struction Industry Stabilization Committee is not a mandatory subject ofbargaining.6 Sec. 10(f) of the Act provides in relevant part:(f) Any person aggrieved by a final order of the Board granting ordenying in whole or in part the relief sought may obtain a review ofsuch order in any circuit court of appeals of the United States in thecircuit wherein the unfair labor practice in question was alleged to havebeen engaged in or wherein such person resides or transacts business, orin the United States Court of Appeals for the District of Columbia, byfiling in such court a written petition praying that the order of the Boardbe modified or set aside.... Upon the filing of such petition, the courtshall proceed in the same manner as in the case of an application by theBoard under subsection (e) of this section, and shall have the samejurisdiction to grant to the Board such temporary relief or restrainingorder as it deems just and proper, and in like manner to make and entera decree enforcing, modifying, and enforcing as so modified, or settingaside in whole or in part the order of the Board; the findings of theBoard with respect to questions of fact if supported by substantial evi-dence on the record considered as a whole shall in like manner beconclusive.decision in Sears7to support this contention is mis-placed. Sears was concerned with the termination ofinjunctive relief under Section 10(f) of the Act afterthe Board issued its decision in the underlying unfairlabor practice case. The instant case does not presentan issue as to the scope of relief under Section 10(f).Furthermore, the injunctive relief provided by thedistrict courts pursuant to Section 10(j), which is notan issue before us, and the 8(b)(3) complaint allega-tions, which are before us, are predicated on a set offacts and a theory separate from, and independent of,the Board's earlier decision. Indeed, this case in noway passes upon, or limits, Respondents' exercise ofeconomic coercion to obtain trust fund contributions,the subject of the earlier decision. Instead, this casemerely applies to a new and undisputed set of facts-the well-accepted principle that a party may not useeconomic coercion to force agreement to a nonman-datory subject of bargaining.9In sum, we find that the filing of a petition for re-view under Section 10(f) is a nonmandatory subjectof bargaining, and that Respondents' use of economiccoercion to force the Charging Party to withdraw itspetition for review violated Section 8(b)(3) of theAct.'°Accordingly, we grant the Motion for Sum-mary Judgment.Iv. THE REMEDYHaving found that Respondents have engaged inunfair labor practices within the meaning of Section8(b)(3) of the Act, we shall order that they cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Mass & Feduska, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. International Union of Operating Engineers,Local Union No. 12, is a labor organization withinthe meaning of Section 2(5) of the Act.7 Sears, Roebuck & Company, etc. v. Carpet, Linoleum, Soft Tile & ResilientFloor Covering Layers, Local Union No. 419, AFL CIO et al., 397 U.S. 655(1970).' See fn. 3, supra.9 N.L.R.B. v. Wooster Division of The Borg-Warner Corporation, 356 U.S.342 (1958). Thus, Respondents' contention that the instant proceedingabridges the Union's right to strike fails because Respondents were insistingon matters outside the scope of mandatory bargaining.m' We find no merit in the Charging Party's request to be made who:.: forlosses incurred as a result of Respondents' unlawful strike. See AFL-CIOJoint Negotiating Committee for Phelps Dodge and Its Agents, Orville Larsen,L V Cervantes, C. K. Featherstone and M. R. Barraza (Phelps Dodge Corpo-ration), 184 NLRB 976 (1970); cf. Ex-Cell-O Corporation, 185 NLRB 107(1970).512 OPERATING ENGINEERS, LOCAL UNION NO. 123. Operating Engineers Health and Welfare Trust,Operating Engineers Pension Trust, Operating Engi-neers Vacation-Holiday Savings Trust, Operating En-gineers Apprentice Training Trust, Southern Califor-nia Operating Engineers Benefits Administration.Inc., and Leo A. Majich are agents of RespondentUnion within the meaning of Section 2(3) of the Act.4. By engaging in strikes and other economic ac-tions against Maas & Feduska, Inc., in furtherance ofRespondents' demand that the Employer withdrawits petition for review of the Board's Decision andOrder reported at 234 NLRB 1256 before the UnitedStates Court of Appeals for the Ninth Circuit, theRespondents have engaged in an unfair labor practicewithin the meaning of Section 8(b)(3) of the Act.5. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondents, In-ternational Union of Operating Engineers, LocalUnion No. 12; and its agents, Operating EngineersHealth and Welfare Trust; Operating Engineers Pen-sion Trust; Operating Engineers Vacation-HolidaySavings Trust; Operating Engineers ApprenticeTraining Trust; Southern California Operating Engi-neers Benefits Administration, Inc.; and Leo A.Majich, their officers, agents, and representatives,shall:1. Cease and desist from refusing to bargain collec-tively with Mass & Feduska, Inc., by engaging instrikes and other economic actions in futherance oftheir demand that Maas & Feduska, Inc., withdrawits petition for review of the Board's Decision andOrder in 234 NLRB 1256 pending before the UnitedStates Court of Appeals for the Ninth Circuit.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at their offices and meeting places in andabout Paramount, California, copies of the attachednotice marked "Appendix."" Copies of said notice," In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."on forms provided by the Regional Director for Re-gion 21, after being duly signed by Respondents' rep-resentatives, shall be posted by Respondents immedi-ately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees and members are customarily posted. Rea-sonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(b) Sign and return to said Regional Director suffi-cient copies of the attached notice marked "Appen-dix" for posting by Maas & Feduska, Inc., if willing,in conspicuous places, including all places where no-tices to employees are customarily posted.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to comply here-with.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct, as amended, and has ordered us to post his no-tice. We intend to carry out the Order of the Boardand abide by the following:WE WILL NOT refuse to bargain collectively bystriking and other economic action to force Maas& Feduska, Inc., to withdraw its petition for re-view of the Board's Decision and Order in 234NLRB 1256 (1978) pending before the UnitedStates Court of Appeals for the Ninth Circuit.INTERNATIONAL UNION OF OPERATING EN-GINEERS, LOCAL UNION No. 12OPERATING ENGINEERS HEALTH AND WEL-FARE TRUST; OPERATING ENGINEERS PEN-SION TRUST; OPERATING ENGINEERS VACA-TIoN-HOLIDAY SAVINGS TRUST; OPERATINGENGINEERS APPRENTICE TRAINING TRUST;SOUTHERN CALIFORNIA OPERATING ENGI-NEERS BENEFITS ADMINISTRATION, INC.:AND LEO A. MAJICH513